DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottwald et al, US Patent 9,456,500 view of Blais et al, US Patent Application Publication 2011/0049221 (both as cited in previous Office Action).

Regarding claim 13, Gottwald teaches a method of fabricating a semiconductor packaging structure, comprising the steps of providing a substrate 12 comprising a plurality of region units; forming a conductive layer 14, 16, 18  on each of the region units to produce a first temporary carrier; cutting and dividing the first temporary carrier to a plurality of second temporary carriers (individual card formal “C” shown in figure 6), each of the second temporary carriers comprising a plurality of the region units formed with the conductive layer; (Note: column 6, lines 1-10 teaches that the rigid carrier as having a larger format, which can be subdivided or individualized into a smaller card formats “C”, which is a second temporary carrier, before the assembly operation, with each card format “C” contain a plurality of components. Therefore, it may be obvious to one of ordinary skill in the art that the rigid carrier with layers 14, 16, and 18 may be divided before adding components to the rigid substrate and that each format card “C” has more than one region unit, so as to accommodate more than one chip 20), soldering a chip 20 on the conductive layer of at least one of the second temporary carriers, the soldering forming at least one electrical conductor (solder ball in figures 4 and 8, which is not labeled) between the chip and the conductive layer, the electrical conductor spacing the chip from the conductive layer; packaging the chip to form a colloid 22/28 covering the chip, the colloid covering all outer surfaces of the chip to produce an intermediate product comprising the colloid, the chip, the conductive layer and the electrical conductor; and separating the intermediate product from the substrate of the second temporary carrier to obtain the semiconductor packaging structure (See figures 1-11).

Gottwald fails to teach wrapping a metal frame on a periphery of the substrate of the second temporary carrier, the metal frame defining a plurality of fixing holes; fixing the metal frame to a staging through the fixing hole; separating the intermediate product from the metal frame, wherein the metal frame fixed to the staging is retained by the substrate of the second temporary carrier.

Blais teaches wrapping a metal frame 220 [0063] on a periphery of the second temporary carrier 206, the metal frame defining a plurality of fixing holes 222 (Figure 11); and fixing the metal frame to a staging 210 through the fixing hole (using screws 230 in figure 13) as a means of securely attaching the semiconductor device to the stage for further processing. The combination of Blais with the reference of Gottwald then teaches the limitation of “…the metal frame fixed to the staging is retained by the substrate of the second temporary carrier…” (See 35 USC 112 rejection above).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Blais with that of Gottwald because using a metal cover and screws is a generally-known means of securely attaching the semiconductor device to the stage for further processing.

Regarding claims 14 and 15, Gottwald teaches the conductive layer is formed on the substrate by one of bonding, sputtering, and plating, wherein the conductive layer is adhered on the substrate (column 5, lines 41-51, wherein layer 16 adhere to the substrate via layer 14).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottwald and Blais as applied to claim 13 above, and further in view of Lee  et al, US Patent 9,230,896 (as cited in previous Office Action).

16 is disposed on the conductive layer and at least one protrusion solder ball is disposed on the chip corresponding to the pin (figure 4) 

Gottwald and Blais fail to teach the pin and the protrusion are soldered by reflow soldering to form the electric conductor.

Lee teaches the pin and the protrusion are soldered by reflow soldering to form the electric conductor (column 9, lines 15-31) which is a means of forming good joints between conductive columns and bumps when semiconductor die and/or substrate are susceptible to warpage during the reflowing of the bumps, such as when the semiconductor die and/or substrate are thin. 

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Lee with that of Gottwald and Blais as a means of forming an excellent electrical connection without causing warpage in the semiconductor substrates and bases.

Regarding claim 17, Gottwald, Blais, and Lee fail to teach a height of the electric conductor extended from the conductive layer to the chip is greater than 40 m.

However, it has been held that the thickness (which is referred to as the height) of the electrical conductor will not support the patentability of subject matter In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the electrical conductor claimed and the Prior Art shows an electrical conductor with a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable thickness of the electrical conductor in the method of Gottwald, Blais, and Lee

The specification contains no disclosure of either the critical nature of the claimed thickness of the electrical conductor or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 18, Lee teaches a material of the pin is made of one of copper or tin (column 9, lines 15-20), and a material of the protrusion is made of another of the copper or tin (column 8, lines 32-34), the electrical conductor forms a copper-tin eutectic layer at the point where the protrusion contacts the pin (column 9, lines 50-54, which would make a copper-tin eutectic layer in using copper and tin).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottwald and Blais as applied to claim 13 above, and further in view of Shim et al, US Patent 8,072,059 (as cited in previous Office Action).

Regarding claim 19, Gottwald and Blais fail to teach the colloid is formed by injection molding.

Shim teaches the colloid is formed by injection molding (liquid encapsulant molding. Column 8, lines 27-31) as a conventional means of forming an encapsulant or prepreg material around the die or chip.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shim with that of Gottwald and Blais fail because injection molding is a conventional means of forming an encapsulant or prepreg material around the die or chip.

Response to Arguments

Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that the cited prior art of Gottwald fails to teach the amended limitation of the second temporary carrier comprises a plurality of region units, figure 6 shows a second temporary carrier as card formats “c”, which are formed from dividing a rigid carrier, which is the first temporary carrier (as disclosed in column 6, lines 1-10).  Since figure 6 shows a plurality of chips that have been added to each of the second temporary carriers “C”, it would have been obvious to one of ordinary skill in the art that there would have been a plurality of regions units, with each until being covered with layers 14, 16, and 18. Therefore, the reference of Gottwald does meet the amended limitation presented in claim 1. Further, prior art references used would also still be appropriate for the rejection, as stated above.

Therefore, the rejection of claims 13-19 under 35 USC 103 is maintained by the Examiner. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899